EXHIBIT 99.1 FOR IMMEDIATE RELEASE DATE: April 30, 2010 CONTACT: Gerard P. Cuddy President and Chief Executive Officer PHONE:(215) 864-6000 BENEFICIAL MUTUAL BANCORP, INC. ANNOUNCES FIRST QUARTER 2010 RESULTS PHILADELPHIA, PENNSYLVANIA, April 30, 2010 — Beneficial Mutual Bancorp, Inc. (“Beneficial”) (NASDAQGS: BNCL), the parent company of Beneficial Bank (the “Bank”), today announced its financial results for the three months ended March 31, 2010. For the three months ended March 31, 2010, Beneficial recorded net income of $7.5 million, or $0.10 per share, compared to net income of $6.2 million, or $0.08 per share, for the three months ended December 31, 2009 and $5.1 million, or $0.07 per share, for the three months ended March 31, 2009. “We are pleased with our performance for the quarter and have grown our earnings, assets, core deposits and insurance services by aligning the products and services we offer with the needs of our customers,” said Gerard Cuddy, Beneficial’s President and CEO. “We are committed to educating our customers and providing the tools necessary to make wise financial decisions. Our two new Cherry Hill campuses, opening May 15, 2010, will exemplify our commitment by providing Free Financial Workshops, a Learning Library, Knowledge Bar and a Little Learner’s Corner to our customers. We remain well capitalized and will continue to invest in our customers, employees and communities to do the right thing financially.” Highlights for the quarter ended March 31, 2010: · Total deposits increased by $79.8 million, or 2.3%, to $3.6 billion at March 31, 2010, from $3.5 billion at December 31, 2009. · Total investment securities increased $190.1 million, or 13.9%, to $1.6 billion at March 31, 2010 from $1.4 billion at December 31, 2009. · Net interest income for the three months ended March 31, 2010 increased to $36.3 million, from $34.8 million for the three months ended December 31, 2009, an increase of $1.5 million or 4.4%. · Non-interest income increased to $8.3 million for the three months ended March 31, 2010 from $6.2 million for the three months ended December 31, 2009, an increase of $2.1 million, or 33.4%. · Non-interest expense decreased to $30.5 million for the three months ended March 31, 2010 from $31.2 million for the three months ended December 31, 2009, a decrease of $0.7 million, or 2.2%. 1 Balance Sheet At March 31, 2010 total assets increased$36.3 million, or 0.8%, to $4.7 billion from December 31, 2009.The growth in total assets was primarily due to an increase in investment securities of $190.1 million partially offset by decreases in cash, trading securities and premises and equipment. Investment securities purchased during the quarter consisted of government sponsored enterprise notes, municipal anticipation notes and tax exempt bonds. Total deposits increased $79.8 million, or 2.3%, to $3.6 billion at March 31, 2010, compared to $3.5 billion at December 31, 2009, as core deposits increased by $155.6 million, while time deposits decreased by $79.1 million. At March 31, 2010, Beneficial’s stockholders’ equity equaled $646.4 million, or 13.7% of total assets, compared to $637.0 million, or 13.6% of total assets, at December 31, 2009, and $620.3 million, or 15.3% of total assets at March 31, 2009. Asset Quality Non-performing loans, including loans 90 days past due and still accruing, totaled $120.6 million, or 2.6% of total assets, at March 31, 2010, up from $120.5 million at December 31, 2009.At March 31, 2010, non-performing loans consisted of $83.5 million in commercial loans, $32.2 million in consumer loans and $4.9 million in residential real estate loans.Of the total non-performing consumer loans, $31.7 million, or 98.3%, are government guaranteed student loans.Net charge-offs during the three-month period ended March 31, 2010 were $4.4 million, compared to $0.5 million during the three months ended December 31, 2009.The charge-offs during the quarter consisted primarily of several commercial loans that were fully reserved for at December 31, 2009.The allowance for loan losses at March 31, 2010 totaled $46.4 million, or 1.7% of total loans outstanding, compared to $45.9 million, or 1.6% of total loans outstanding, at December 31, 2009. The Bank recorded a provision for loan losses of $5.0 million during the three months ended March 31, 2010, compared to a provision of $3.6 million for the quarter ended December 31, 2009.The provision includes reserves for specific commercial and residential loans, as well as general reserves resulting from the ongoing evaluation of risk factors applied to the loan portfolio in combination with portfolio growth. We continue to rigorously review our loan portfolio to ensure that the collateral values remain sufficient to support the outstanding balances. Net Interest Income Beneficial’s net interest income increased $1.5 million, or 4.4%, to $36.3 million for the quarter ended March 31, 2010, compared to $34.8 million for quarter ended December 31, 2009.The net interest margin increased 5 basis points to 3.34% for the three months ended March 31, 2010, from 3.29% for the three months ended December 31, 2009. These increases were due to an increase in interest income of $33.0 thousand coupled with a decrease in interest expense of $1.5 million. Non-interest Income Non-interest income increased to $8.3 million for the three months ended March 31, 2010, up $2.1 million from $6.2 million recorded for the quarter ended December 31, 2009.The increase in non-interest income resulted primarily from an increase in insurance commission and related income of $1.1 million and an increase in gain on sale of investment securities available for sale of $1.0 million. During the quarter ended March 31, 2010, the Company recorded no impairment charge on investment securities available for sale compared to an impairment charge of $161.0 thousand during the quarter ended December 31, 2009. 2 Non-interest Expense Non-interest expense totaled $30.5 million for the three months ended March 31, 2010, down $0.7 million, or 2.2%, from $31.2 million for the three months ended December 31, 2009.The decrease resulted from decreases in marketing, loan and professional fee expenses which were partially offset by increases in salaries and benefits, utilities, other real estate owned and FDIC insurance expenses. About Beneficial Mutual Bancorp, Inc. Beneficial is a community-based, diversified financial services company providing consumer and commercial banking services.Its principal subsidiary, Beneficial Bank, has served individuals and businesses in the Delaware Valley area since 1853.The Bank is the oldest and largest bank headquartered in Philadelphia, Pennsylvania, with 68 offices in the greater Philadelphia and South Jersey regions.Insurance services are offered through the Beneficial Insurance Services, LLC and wealth management services are offered through the Beneficial Advisors, LLC, both wholly owned subsidiaries of the Bank.For more information about the Bank and Beneficial, please visit www.thebeneficial.com. Forward Looking Statements This news release may contain forward-looking statements, which can be identified by the use of words such as “believes,” “expects,” “anticipates,” “estimates” or similar expressions.Such forward-looking statements and all other statements that are not historic facts are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors.These factors include, but are not limited to, general economic conditions, changes in the interest rate environment, legislative or regulatory changes that may adversely affect our business, changes in accounting policies and practices, changes in competition and demand for financial services, adverse changes in the securities markets, changes in deposit flows and changes in the quality or composition of Beneficial’s loan or investment portfolios.Additionally, other risks and uncertainties may be described in Beneficial’s Annual Report on Form 10-K, its Quarterly Reports on Form 10-Q or its other reports as filed with the Securities and Exchange Commission, which are available through the SEC's website at www.sec.gov.Should one or more of these risks materialize, actual results may vary from those anticipated, estimated or projected. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this press release.Except as may be required by applicable law or regulation, Beneficial assumes no obligation to update any forward-looking statements. 3 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Financial Condition (Dollars in thousands, except share amounts) March 31, December 31, March 31, ASSETS: Cash and Cash Equivalents: Cash and due from banks $ $ $ Interest-bearing deposits Total cash and cash equivalents Trading Securities - Investment Securities: Available-for-sale (amortized cost of $1,423,888 at March 31, 2010 and $1,260,670 and $1,017,591 at December 31 and March 31, 2009 respectively) Held-to-maturity (estimated fair value of $73,591 at March 31, 2010 and $49,853 and $65,872 at December 31and March 31, 2009, respectively) Federal Home Loan Bank stock, at cost Total investment securities Loans: Allowance for loan losses ) ) ) Net loans Accrued Interest Receivable Bank Premises and Equipment, net Other Assets: Goodwill Bank owned life insurance Other intangibles Other assets Total other assets Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY: Liabilities: Deposits: Non-interest bearing deposits $ $ $ Interest bearing deposits Total deposits Borrowed funds Other liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity: Preferred Stock - $.01 par value, 100,000,000 shares authorized, none issued or outstanding as of March 31, 2010 and December 31 and March 31, 2009 - - - Common Stock – $.01 par value, 300,000,000 shares authorized, 82,264,457 shares issued and 81,853,553 shares outstanding as of March 31, 2010 and December 31, 2009 and 82,264,457 shares issued and 82,052,553 shares outstanding as of March 31, 2009 Additional paid-in capital Unearned common stock held by employee stock ownership plan ) ) ) Retained earnings (partially restricted) Accumulated other comprehensive income (loss), net Treasury stock, at cost, 410,904 shares, at March 31, 2010 and December 31, 2009 and 211,904shares at March 31, 2009 ) ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ $ 4 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Operations (Dollars in thousands, except per share amounts) For the Three Months Ended March 31, December 31, March 31, INTEREST INCOME: Interest and fees on loans $ $ $ Interest on overnight investments 2 Interest on trading securities 34 1 - Interest and dividends on investment securities: Taxable Tax-exempt Total interest income INTEREST EXPENSE: Interest on deposits: Interest bearing checking accounts Money market and savings deposits Time deposits Total Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NON-INTEREST INCOME: Insurance and advisory commission and fee income Service charges and other income Impairment charge on securities available-for-sale - ) ) Gain on sale of investment securities available-for-sale Trading securities profits 27 28 - Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy expense Depreciation, amortization and maintenance Marketing expense Intangible amortization expense FDIC Insurance Other Total non-interest expense Income before income taxes Income tax expense 49 NETINCOME $ $ $ EARNINGS PERSHARE – Basic $ $ $ EARNINGS PERSHARE – Diluted $ $ $ Average common shares outstanding – Basic Average common shares outstanding – Diluted 5 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Selected Consolidated Financial and Other Data of the Company (Unaudited) (Dollars in thousands) March 31, 2010 December 31, 2009 March 31, 2009 ASSET QUALITY INDICATORS: Non-performing assets: Non-accruing loans $ $ $ Accruing loans past due 90 days or more* Total non-performing loans Troubled debt restructurings Real estate owned Total non-performing assets $ $ $ Non-performing loans to total loans % % % Non-performing loans to total assets % % % Non-performing assets to total assets % % % Non-performing assets less accruing loans Past due 90 days or more to total assets % % % * Includes $31.7 million, $36.8 million and $6.6 million in government guaranteed student loans as of March 31, 2010, December 31, 2009 and March 31, 2009, respectively. For the Three Months Ended March 31, December 31, March 31, PERFORMANCE RATIOS: (annualized) Return on average assets 0.64% 0.53% 0.52% Return on average equity 4.74% 3.84% 3.39% Net interest margin 3.34% 3.29% 3.22% 6
